Title: To James Madison from Robert R. Livingston, 11 March 1803
From: Livingston, Robert R.
To: Madison, James


Dear sirParis 11. March 1803
I have a few days since written to you transmitting you a letter which I addressed to the first Consul for tho I had got various Notes and observations under his eye, in an informal way—Yet I had reason to fear that what I wrote to the Minister particularly on the subject of the debt had not reached him, besides that I believed that he could not pass over a more direct address to him personally. I found upon conversing with some of the Ministers here that they considered any direct address as improper, and likely to offend the Minister, if not the Consul. But our situation was such as to require something decisive and as I daily found the dispositions of Mr. Talleyrand more friendly to our views, probably for a reason I hinted at in my last, and as I had taken measures to render every person with whom the consul should advise friendly to our views I promissed to the Minister to write and offered to submit my letter to him before I sent it. He was pleased with this mark of confidence and promissed not only to deliver it but to support my application. When I shewed him the letter, he seemed to think that all that related to the debt was hopeless. I however could not abandon this important object, but immediately upon sending it took care to have that part of it supported by Consul Lebrun who has the principle direction of the affairs of the finance and with whom I am upon a very friendly footing and between whom & my friend Marbois there is a family connection strengthened by the marriage of their children.
I have the pleasure of enclosing you the answer to that letter, you will find in it such strong and such satisfactory assurances on the subject of the debt as I think gives us the firmest prospects of their speedy payment I have thought it necesary to communicate this to the Americans here in order to prevent their parting with their Claims at an insignificant price. I have also (As I knew that this account would reach America by private conveyances before you could communicate it) thought it proper to mention it generally to one of my friends with directions to speak of it publickly in order to prevent the Creditors from suffering by the speculations of those who were in the secret.
I told you that Mr. Talleyrand had assured me that no sale would be heard of. You will find a passage in the Note which was doubtless intended to convey that idea in very strong Terms. As I know it to be the fixed determination of this government to treat only in America, I have nothing more to do on this subject than to endeavour to get the right of depot left upon the footing it was, ’till your negotiations are concluded. This I shall endeavour to effect, if upon the arrival of Mr. Monroe he can suggest any thing better, I shall heartily concur with him. In treating with general Bernadotte you will have every possible advantage the nearer he views the object the less he will value it. His dispositions are as friendly as possible to our Government and Country, & his ideas relative to the importance of our connection and the little importance of Louisiana exactly such as I would wish, my conversations with him on that subject are frequent & interesting, as well as with Mr Addet who is much in his confidence & who thinks exactly as I do. The great object that he will be instructed to keep in view, will be I think from what I learn here to keep the British out of the River and to secure as much as possible of the carrying trade to France. Dupont de Nemours, has shewn me a plan that he gave to Consul Lebrun, I send you a copy of it. I have endeavoured to convince those who may be consulted of the impracticability of it, the reasons are too obvious for to make it necessary for me to state them to you. I have hinted at making the Island of New Orleans an independant State under the government of Spain, France, & the United States with a right of depot to each, subject to a duty on imports 1½ pr. Cent in lieu of storage warfage &c. suggesting the advantages that France would derive from this as being the only manufacturing Nation of the three, the advantages of this to our carrying trade (while it left our revenue untouched) are obvious, and in such a Treaty arrangements might be made extremely advantageous to the western people. The new Nation must always feel its dependance upon us, & of course respect our rights. I should not have thought it worthwhile to mention this, had it not been that I gave an unsigned & informal sketch of it to Jph. Bonaparte & it may possibly be given to Genl. Bernadotte. If (as I begin to believe) they do not get the Florida’s they will put the less value on New Orleans.
Things every day look more towards a rupture between this country & Britain, & tho the politicians think otherwise I believe a war not very distant. The stocks here have been 65 they are now 61. This however is an artificial operation money being employed by the Government to keep them up. Their real price wd. be about 57. I am Dear Sir with the highest consideration Your Most Obt hume: Servt
Robt R Livingston
 

   
   RC and enclosures (DNA: RG 59, DD, France, vol. 8); triplicate (NHi: Livingston Papers); draft (ibid.); letterbook copy (NHi: Livingston Papers, vol. 1). RC in a clerk’s hand, except for the last paragraph, complimentary close, and signature by Livingston. Docketed by Wagner as received 19 May. Italicized words are those encoded by Livingston’s secretary and decoded here by the editors. RC decoded interlinearly by Wagner. Last paragraph of RC not included in triplicate or draft. Triplicate marked “No. 70”; decoded in an unidentified hand. Letterbook copy marked “Sent by Mr. Curwen.” For enclosures, see nn. 5 and 6.



   
   See Livingston to JM, 3 Mar. 1803, and n. 1.



   
   Livingston presumably referred to arrangements he had mentioned in his 3 Mar. 1803 letter for satisfying Talleyrand’s “personal interest.”



   
   This word was miscoded as “fricoursely”; Wagner’s decoding reads “here course.”



   
   Livingston’s secretary both encoded the phrase “I proposed to the minister to” and wrote out “I promissed to the Minister to.”



   
   Livingston enclosed a copy of a 19 Ventôse an XI [10 Mar. 1803] letter from Talleyrand (3 pp.; in French, with translation) in which Talleyrand stated that Napoleon had seen Livingston’s letter and ordered Talleyrand to reply that the Convention of 1800 “in all its clauses” would be scrupulously executed. He rejected Livingston’s complaint that France was not fulfilling the terms as completely as was the U.S., noting that France was under no financial embarrassments that would prevent the payment of claims. He expressed surprise that American claims could be as high as twenty million and asked for a complete statement of them. “You may rest assured, sir,” Talleyrand wrote, “that, upon being furnished with such a statement, every claim will be promptly and fully discharged.” Napoleon also asked that the question of Louisiana, which Livingston had raised in the same letter, be made the subject of a separate note. Napoleon expressed understanding of American concerns about the possession of Louisiana by France and said he had taken steps to send a minister to America to gather the facts and send him a report (translation printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:546, where it is incorrectly dated 19 Feb. 1803).



   
   Livingston enclosed an undated extract from DuPont’s memoir to Lebrun (2 pp.; in French), in which DuPont suggested declaring New Orleans a free port for France and Spain and exempting from U.S. duties all French and Spanish merchandise entering U.S. territory through the Mississippi and Ohio Rivers. This arrangement would capture the western market for French manufactured goods and exclude those from Great Britain, which would be subject to a 12 to 15 percent duty (printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:547). On his copy of the memoir Livingston wrote that it was submitted by DuPont “without consulting me” and that it contained ideas relative to U.S. commerce “which were inserted in the projet of the treaty & rejected by us” (NHi: Livingston Papers; 3 pp.; in French; filed at the end of 1802; docketed by Livingston “Mr. Dupont memoir on New Orleans”).


